Case 2:16-cv-00453-ENV-ARL Document 55 Filed 01/28/20 Page 1 of 3 PageID #: 441



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------)(
 MICHAEL RAKEMAN, BRIAN SCHIELE,                                           DECLARATION OF
 LUIS DELGADO, ROBERT TOLLIN,
 WILLIAM McCUTCHAN, JOHN NELSON                                            RAYMOND NARDO, ESQ. IN
 FENRICH and KEVIN BLANEY,                                                 SUPPORT OF
                                                                           DEFENDANTS' MOTION
                                     Plaintiffs,                           FOR SUMMARY
          --against-                                                       JUDGMENT
 MLD MORTGAGE INC. and LAWRENCE DEAR,
                                                                           19-CV-4271 (LGS)
                                     Defendants.
 ---------------------------------------------------------------------)(

         RAYMOND NARDO, declares under the penalties of perjury, pursuant to 28 U.S.C.

 §1746, as follows:

          1.      I am counsel for Defendants in the above action. The purpose of this Declaration is

 to identify the Exhibits annexed hereto.             Attached as Exhibit A is a Declaration of David

 Zilberman.

         2.       Attached as Exhibit Bare transcripts from the deposition ofPlaintiffRakeman.

         3.       Attached as Exhibit Care transcripts from the deposition ofPlaintiffTollin.

         4.       Attached as Exhibit Dare transcripts from the deposition ofPlaintiffBlaney.

         5.       Attached as Exhibit E are transcripts from the deposition of David Zilberman.

         6.       Attached as Exhibit F are the Outside Mortgage Loan Officer ("OMLO")

 agreements. Defendants could not locate the executed OMLO agreement for Robert Tollin.

         7.       Attached as Exhibit G are transcripts from the deposition ofPlaintiffDelgado.

         8.       Attached as Exhibit Hare transcripts from the deposition ofPlaintiffFenrich.

         9.       Attached as Exhibit I are transcripts from the deposition of Plaintiff Schiele.

         10.      Attached as Exhibit J are W-2's issued to Plaintiffs.
Case 2:16-cv-00453-ENV-ARL Document 55 Filed 01/28/20 Page 2 of 3 PageID #: 442



         11.     Attached as Exhibit K are a sample of timesheets that other employees completed

 forMLD.

         12.     Attached as Exhibit L are 1099's issued by Double Your Sales Marketing, Inc.

 (owned by PlaintiffRakeman) and Brian G. Schiele Inc.

         13.     Attached as Exhibit Mare the Notice of Pay Rate and Acknowledgement Forms

 issued to Plaintiffs.

         WHEREFORE, Defendants ask that this Court dismiss the above matter.

 Dated: Mineola, NY
        December 6, 2019

                                                               ""':;/
                                                       ,...-:.<:/
                                                             .....-              ./?
                                                                               ,_// .
                                                      •~.-                   ./"'     ...--?
                                                    ~w~cJ,O';~f:;;:· ./>··.....-
                                                                        ,.      . ,,,#"   /    •
                                              Ray
                                               ~~/
                                             /:,/A  (.
                                                                 / /~~:>'"
                                                      ··>··"···' .r
                                             t/
                                             .     v·    '     L"
                                            C.-:ti.AYMOND NAR'Do, ESQ.
                                             129 Third Street
                                             Mineola, NY 11501
                                             (516) 248-2121
                                             raymondnardo@gmail
                                             Counsel for Defendants




                                               - 2-
Case 2:16-cv-00453-ENV-ARL Document 55 Filed 01/28/20 Page 3 of 3 PageID #: 443



                                 CERTIFICATE OF SERVICE

 I certify that on December 6, 2019, I, Raymond Nardo, served by:

 _ mailed, first class               _return receipt requested

  overnite mailed                      faxed

 XX email                            _byECF

 the enclosed:

 DECLARATION OF RAYMOND NARDO, ESQ. IN SUPPORT OF DEFENDANTS'
 MOTION FOR SUMMARY JUDGMENT

 TO:

Justin Reilly, Esq.
Neil H. Greenberg & Associates, P.C.
4242 Merrick Road
Massapequa, NY 117 58
justin@nhglaw.com




                                               -3-
